El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
Luz Raquel Arvelo, asistida de su madre natural Josefina Arvelo, instó demanda de daños y perjuicios contra Francisco Rodríguez Cuevas. En ella alegó que el 17 de agosto de 1946, como a las 7 p.m., se encontraba al lado iz-*161quierdo de la carretera que conduce de Quebradillas a Ca-muy; que en ese momento el demandado conducía a mucha velocidad mi automóvil marca Ford y que éste negligente-mente y saliéndose de su derecha chocó con ella y le pro-dujo lesiones en la cabeza y en otras partes del cuerpo.
La Hartford Accident & Indemnity Co. solicitó interven-ción y la misma le fué concedida. Así las cosas, fué el pleito a juicio y luego de oír a numerosos testigos de una y otra parte la corte a quo declaró con lugar la demanda y condenó al demandado a satisfacer a la demandante la suma de $800, más las costas y $100 para honorarios de abogado. Declaró además en su sentencia que la interventora era también res-ponsable por el importe de ella, a virtud de la póliza que asegura al demandado por accidentes de tal naturaleza. Tan sólo la Hartford Accident & Indemnity Co. ha apelado de la sentencia así dictada y en su alegato sostiene que la corte inferior erró al declarar sin lugar las defensas especiales por ella suscitadas y al no exonerarla de responsabilidad. Dichas defensas fueron al efecto de que el accidente no está cubierto por el contrato de seguro, por razón de que el ve-hículo no estaba dedicado a la transportación de pasajeros mediante paga al momento de ocurrir el accidente y porque dicho vehículo no estaba siendo utilizado dentro de la ruta autorizada por la Comisión de Servicio Público.
La prueba demostró que el vehículo en cuestión — una gua-güita de las conocidas por “cariocas” — pertenecía a Francisco Rodríguez Vega, padre del demandado Francisco Ro-dríguez Cuevas, y estaba asegurado a nombre de aquél. (La interventora admite que el hecho de no estar siendo el ve-hículo conducido por su dueño al momento del accidente nd la exime de responsabilidad.) Igualmente reveló la prueba que en la tarde del indicado día Francisco Rodríguez Cue-vas, con la anuencia y aquiescencia de su padre, se trasladó con un número de invitados al Barrio Calero, de Aguadilla, donde sus bodas fueron celebradas y que al regresar de allí *162a Camuy y allá ¡3ara las 7 ó 7:30 de la noche tuvo lugar el accidente. Aunque varios testigos declararon que al ocu-rrir el mismo, en adición a sus invitados, Rodríguez Cuevas transportaba a varios pasajeros mediante paga, la corte inferior no dió crédito a éstos y concluyó que en el vehículo solamente venían los invitados del demandado. En cuanto a si el automóvil viajaba o no dentro de la ruta fijádale por la Comisión de Servicio Público, la prueba demostró que para aquel entonces no existían rutas fijas y que los vehículos públicos podían transitar libremente en cualesquiera direc-ciones. Así pues, la única cuestión en controversia es si no estando el vehículo asegurado transportando pasajeros me-diante paga en el momento en que ocurrió el accidente, la póliza de seguros expedida por la interventora cubre los da-ños y perjuicios causados a un tercero.
De acuerdo con el artículo 9 de la Ley número 279 de 5 de abril de 1946 (págs. 599, 621) los automóviles de servi-cio público de siete pasajeros o menos pagarán $50 y los de 8 a 10 pasajeros $60 de derechos al año. Dispone el ar-tículo 10(a) de la misma Ley, que:
“Todo vehículo de motor con capacidad no mayor de diez (10) pasajeros, dedicados a la transportación de pasajeros mediante paga como porteador público, incluyendo los que se consideran como ins-trumento cío trabajo, pagará en adición a los derechos anteriormente prescritos, en sellos especiales de rentas internas en los cuales apa-recerá impresa la frase ‘Auto Público Asegurado’, la suma de (veintinueve dólares) $29, pagaderos en el término comprendido entre el 1ro. y el 15 de julio de cada año. Dicha suma anual de $29 o la parte de ella correspondiente a la fracción del año ingre-sará en un fondo especial en la Tesorería de Puerto Rico a dis-posición del Comisionado y será utilizado por éste para pagar la prima de una póliza de seguro que cubra los accidentes causados por dicho vehículo a los pasajeros que viajan en el mismo, al chófer, a terceras personas o cualquier otro riesgo adicional que la Com-pañía Aseguradora esté dispuesta a asumir, y a tal fin el Comisio-nado satisfará dicha suma de veinte y nueve (29) dólares por cada asegurado al Fondo del Seguro del Estado o al asegurador que *163en subasta pública convocada al efecto por la Comisión de Suminis-tros del Gobierno Insular, ofrezca las mejores condiciones y reciba la buena pro en dicha subasta, conforme a las reglas que a tales efectos fijare la citada Comisión de Suministros.”
A tenor con la anterior disposición de ley, la Hartford Accident & Indemnity Co. libró una póliza de seguros sobre el vehículo a que ya nos hemos referido. La póliza así ex-pedida provee en sus condiciones adicionales aplicables al seguro de vehículos públicos que no sean instrumentos de trabajo de sus dueños, y conocidos por carros “P”, que:
“6. — Esta póliza responderá solamente mientras los vehículos aquí descritos sean utilizados para el transporte de pasajeros, me-diante paga, en las carreteras o calles públicas de esta Isla y de conformidad con los Reglamentos de la Comisión de Servicio Público de Puerto Rico, incluyendo los Reglamentos sobre rutas.”
Tres casos ha resuelto hasta ahora este Tribunal en re-lación con pólizas expedidas en favor de dueños de vehículos dedicados a la transportación de pasajeros'mediante paga, en que se ha exigido responsabilidad de la compañía a pe-sar de haberse violado los términos de la póliza. El pri-mero de ellos lo fué el de Rondón v. Aetna Casualty & Surety Co., 56 D.P.R. 439. En ese caso Juan Basabe, dueño de una guagua dedicada al negocio de transportar pasajeros me-diante paga en la ciudad de San Juan, obtuvo de conformi-dad con el Eeglamento de la Comisión de Servicio Público una póliza de seguros para responder de los daños y per-juicios que pudieran ocasionarse a cualquier persona lesio-nada como resultado de un acto fortuito proveniente de la negligencia del porteador o de sus empleados, hasta la suma de $3,000. Sobrevino el accidente y la aseguradora sostuvo que ella no era responsable porque al ocurrir el mismo el vehículo era manejado por una persona que no tenía ni la edad ni la licencia requeridas por la ley y que en su conse-cuencia ella quedaba libre de responsabilidad bajo la pó-liza. Se resolvió que el allí envuelto era un seguro com-*164pulsorio y que la compañía respondía de daños y perjuicios a pesar del hecho de haber violado el asegurado los térmi-nos de la póliza.
El segundo lo fue el de Hernández v. Rosario, 66 D.P.R. 294. En él se trataba de una póliza de seguros expedida de acuerdo con la Ley núm. 33 de 14 de abril de 1941 (pág. 549) (1) a favor del dueño de un automóvil público Í£P.A. ” que constituía su instrumento de trabajo. La póliza pro-veía que la misma no cubriría ningún accidente que ocu-rriera mientras el automóvil se guiara por persona que no fuera su dueño. La esposa del demandante sufrió un ac-cidente precisamente en momentos en que el vehículo asegu-rada era conducido por un extraño y al incoarse la corres-pondiente demanda de daños y perjuicios la compañía ase-guradora sostuvo no ser responsable bajo los términos de la póliza. Decidió este Tribunal en opinión emitida por voz del Juez Asociado Sr. Snyder, con la que concurrieron los Jueces Asociados Sres. De Jesús y Córdova, que no se trataba de un seguro compulsorio y de que habiéndose vio-lado los términos del contrato de seguro la compañía no era responsable. El Juez Presidente Sr. Travieso disintió *165y con la opinión por él emitida concurrió el Juez Asociado Sr. Todd, Jr.
Sobre cuestión similar se emitió en 17 de marzo de 1948 una opinión Per Curiam en el caso civil nnm. 9592, intitu-lado Juan Serrano Delgado v. Carlos Rosa Sánchez y U. S. Casualty Co. En ese pleito, que es el tercero resuelto so-bre la materia por esta Corte, la cuestión envuelta fué si el demandado Eosa Sánchez y la codemandada U. S. Casualty Co., como aseguradora, eran responsables de los da-ños causados al demandante al ser arrollado éste por el au-tomóvil “P.A.” propiedad del primero en momentos en que éste era conducido por un extraño. Los becbos demostra-ron que el automóvil de Eosa Sánchez había sido hurtado por Eoberto Serrano; que el dueño del vehículo no dió sir consentimiento a que Serrano lo guiara y además que el mismo no estaba siendo dedicado, en el momento del acci-dente, al negocio de porteador público para beneficio del dueño. Se resolvió que bajo esas circunstancias la compa-ñía aseguradora no era responsable.
En el caso que nos ocupa, sin embargo, no están en con-troversia ni el Eeglamento de la Comisión de Servicio Pú-blico ni la Ley núm. 33 de 1941 a que ya nos hemos referido. Ya hemos visto cómo rezan uno y otra. El artículo 10(a) supra, según se habrá notado, provee que todo vehículo de motor con capacidad de no más de diez pasajeros dedicado al negocio de porteador público mediante paga, en adición a los derechos prescritos en el artículo 9, pagará la suma de $29 y que la misma ingresará en un fondo especial y será utilizada para pagar la prima de una póliza de seguros que cubrirá los accidentes causados por dicho vehículo a los pa-sajeros que viajan en el mismo, al chófer, a terceras per-sonas o cualquier otro riesgo adicional que la compañía ase-guradora esté dispuesta a asumir. El pago de los $29 adi-cionales es obligatorio para todo dueño de un vehículo de motor de la cabida indicada dedicado a la transportación *166de pasajeros mediante paga. No hay discreción alguna de su parte. El pago de los $29 y la expedición de la póliza no dependen de su voluntad una vez que se dedique a esa clase de negocios. No dice ese artículo que al momento de ocurrir el accidente el vehículo ha de estar transportando pasajeros mediante paga. Lo que sí dispone de manera taxativa es que si el vehículo se dedica a la transportación de pasajeros mediante paga su dueño necesariamente tiene que pagar, en adición a los derechos provistos por el artículo 9, la suma de $29. Ésta, según ya hemos dicho, se utilizará para obtener una póliza de seguros para los fines ya men-cionados y se expide principalmente para beneficio de las personas indicadas y no para beneficio del dueño del ve-hículo. Es la póliza la que en una de sus cláusulas provee que, la aseguradora responderá solamente mientras el ve-hículo asegurado sea utilizado para transportar pasajeros mediante paga. El seguro aquí envuelto es indudablemente uno de carácter compulsorio y en un seguro de esta natura-leza los términos de una póliza no pueden ir más allá que las disposiciones de la ley a virtud de la cual la póliza se expide, ni ser contrarios a la misma. El heclm de que en el momento de ocurrir el accidente, el automóvil aquí en-vuelto transportara meramente invitados del chófer, no exime de responsabilidad a la aseguradora.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. De Jesús no intervino.

(1)" Artículo 10.— .... Disponiéndose, sin embargo, que el automóvil que su dueño destina al porteador público, si lo maneja él mismo y no posee, domina o controla otros vehículos de motor destinados a la transportación do pasajeros por paga, se considerará que es su instrumento de trabajo y, como tal, no pagará licencia alguna ni su dueño pagará derecho alguno por el uso y manejo de tal automóvil.
“El dueño de un automóvil que actúa de porteador público y reciba el beneficio de exención del pago de licencia por considerarse dicho automóvil como instrumento de trabajo, pagará la suma de veintinueve (29) dólares por año, en plazos semestrales de $14.50, que se harán efectivos del día 1ro. al día 15 de los meses de enero y julio de cada año. Dicha suma de $29 ingre-sará en un fondo especial en la Tesorería de Puerto Rico y será utilizad©' por el Tesorero de Puerto Rico para pagar la prima de una póliza do seguro que cubra los accidentes causados por dicho vehículo a los pasajeros que viajan en el mismo y a terceras- personas, y a tal fin el Tesorero de Puerto-Rico satisfará dicha suma de $29 al asegurador que, en ’subasta pública con-vocada al efecto por la Comisión de Suministros del Gobierno Insular, ofrezca las mejores condiciones y reciba la buena pro en dicha subasta, conforme a las reglas que a tales efectos fijare la citada Comisión de Suministros.”